            Case 2:19-cv-05031-JMG Document 44 Filed 04/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

STEVEN HARNER,                            :
                  Plaintiff,              :
                                          :
                  v.                       :             Civil No. 2:19-cv-05031-JMG
                                          :
GRAPHIC PACKAGING INTERNATIONAL,           :
INC.,                                      :
                  Defendant.               :
__________________________________________


                                           ORDER

       AND NOW, this 16th day of April, 2021, after careful consideration of Defendant

Graphic Packaging International, Inc.’s (“Graphic Packaging”) Motion for Summary Judgment

(ECF No. 22), Plaintiff Steven Harner’s Opposition to the Motion for Summary Judgment (ECF

Nos. 25–26), Graphic Packaging’s Reply in Support of the Motion for Summary Judgment (ECF

No. 29), and any exhibits attached thereto, it is hereby ORDERED as follows:


       1.       Graphic Packaging’s Motion for Summary Judgment (ECF No. 22) is

                GRANTED.

       2.       Judgment is ENTERED in favor of Defendant Graphic Packaging and against

                Plaintiff Steven Harner.

       3.       The Clerk of Court shall mark this case as CLOSED.


                                                  BY THE COURT:



                                                  /s/ John M. Gallagher
                                                  JOHN M. GALLAGHER
                                                  United States District Court Judge
